Citation Nr: 1540719	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-45 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability manifested by insomnia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by protein in urine, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007, to include service in Iraq from March 2005 to February 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that, in pertinent part, denied service connection for tinnitus; denied service connection for a disability manifested by insomnia; and denied service connection for a disability manifested by protein in urine.  The Veteran timely appealed.

In March 2015, the Veteran withdrew his appeal for higher ratings for a left ankle disability and for a low back disability; and withdrew his appeal for service connection for anxiety, for kidney problems, and for bilateral hearing loss.  Each of these matters is no longer in appellate status; none has been certified to the Board.

In June 2015, the Veteran testified during a video conference hearing before the undersigned.  Also, during the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence. To date, VA has not received any additional response from the Veteran.

The issue of service connection for obstructive sleep apnea has been raised by the record in the June 2015 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has credibly contended that he has experienced ringing in his ears since he was in service.

3.  The Veteran does not have a current disability manifested by insomnia that had its onset in active service or is related to his active service; and does not have an undiagnosed illness, characterized by insomnia or sleep disturbance or fatigue.

4.  The Veteran does not have a current disability manifested by protein in urine that had its onset in active service or is related to his active service; and does not have an undiagnosed illness, characterized by protein in urine.


CONCLUSIONS OF LAW

1.  Tinnitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A disability manifested by insomnia, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  A disability manifested by protein in urine, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a June 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court2 of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The record was thereafter held open in abeyance for 60 days to allow the Veteran an opportunity to submit any additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include neurological signs or symptoms; signs or symptoms involving muscle or joint pain; and signs or symptoms involving fatigue.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  
Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in SWA during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in SWA during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. 
§ 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in SWA during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in Iraq from March 2005 to February 2006, which indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015)).

A.  Tinnitus

The Veteran contends that tinnitus had its onset during active service

Service treatment records at the time of the Veteran's post-deployment assessment in February 2006 reveals that the Veteran did not report injuries, to include as resulting from any blast; and, as such, he did not report any ringing in ears or other symptoms from any reported injuries.  The Veteran also responded "No" in February 2006 to a question which asked whether he now had, or developed anytime during deployment, symptoms of "ringing of the ears." 
During a September 2009 VA examination, the Veteran reported a history of noise exposure in active service to rifles; machine guns; mortars; improvised explosive devices; Humvees; Trac vehicles; tanks; and generators.  He denied vocational noise exposure and reported some recreational noise exposure when hunting.  The Veteran reported tinnitus as having its onset at the end of the Veteran's active service.  The examiner noted that the Veteran had recurrent tinnitus, with episodes occurring with loud sounds and lasting as long as the Veteran was in the loud environment.  The impact of tinnitus on his daily life and occupation was described as annoying.  The September 2009 examiner opined that the Veteran's tinnitus was less likely as not related to military noise exposure.  In support of the opinion, the examiner reasoned that the Veteran denied ringing of the ears in the post-deployment assessment; and he had tinnitus when exposed to loud sounds only, which subsided when he was not in that environment.

In June 2015, the Veteran testified that he had ringing in the ears while in active service and that he still had ringing in the ears.  He testified that the ringing in the ears was all the time, and at certain times it was worse.  The Veteran testified that when the environment was really quiet, his tinnitus was worse.  He testified that he slept with a fan running to drown out the tinnitus.

The Board finds the Veteran's testimony to be credible, as well as competent to relate that he experienced tinnitus in service or within the first post-service year, which continued thereafter.  The Board also finds that the September 2009 opinion is of minimal probative value as the examiner did not consider the Veteran's competent statements of constant tinnitus, which was worse in quiet environments rather than in loud environments.

As noted above, service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  It is appropriate to consider tinnitus an organic disease of the nervous system and, therefore, a presumptive disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) therefore apply to tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes the service treatment record in February 2006 on which the Veteran answered no as to whether he had ringing in his ears on that deployment.  However, that document cannot be viewed in isolation of the remaining evidence, including the Veteran's competent and credible lay statements, about experiencing tinnitus at other times.  The law regarding the presumption for chronic diseases (such as tinnitus) requires manifestation of the disability within one year of separation.  The Veteran's lay statements put that onset within one year.  The Board finds no evidence of record to doubt the credibility of the Veteran's lay statements.

Given the nature of the disability, the Veteran's credible testimony, and post-service treatment records reflecting recurrent tinnitus, and the September 2009 opinion acknowledging that the Veteran had recurrent tinnitus, the Board finds that the Veteran's tinnitus is the result of disease or injury incurred in service or within the first post-service year.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

B.  Insomnia

Sleep disturbances and fatigue are objective signs of undiagnosed illness. 

In this case, a post-deployment assessment in February 2006 reflects that the Veteran did not report injuries as a result of fragment, bullets, vehicular, blast, or fall; and, as such, he did not report any sleep problems or other symptoms from any reported injuries.  The Veteran also responded "No" in February 2006 to a question which asked whether he now had, or developed anytime during deployment, symptoms of "still feeling tired after sleeping." 

Service treatment records, dated in September 2006, show an assessment of acute stress disorder, which was manifested by symptoms such as insomnia, tension, irritability, and dysphoria.  Records show that medications were prescribed for insomnia.

The report of an August 2009 VA psychiatric examination reflects complaints of sleep impairment.  At that time the Veteran complained of awakening early in the morning at times and sleeping up to 14 hours on weekends.  No Axis I diagnosis was recorded; nor was a sleep disorder diagnosed.

During a July 2014 VA examination, the Veteran reported getting at most three hours of sleep at night; and that his waking time was quite variable and depended upon what time he fell asleep.  He reportedly often awoke as early as 1:00 a.m., and would get up and have a drink of water and watch television until it was time to shower and get ready for work.  His work shift was from 7:30 a.m. until 4:00 p.m.  After work, the Veteran reportedly felt so drained and slept, even though he knew it would result in his having poor quality sleep later that night.  He reported that his sleep disturbance started after his return from deployment to Iraq, and that there had been no change in his sleep pattern since then.  The Veteran considered the quality of his sleep as quite poor, and he denied recurring nightmares or intrusive and disturbing dreams.  The July 2014 examiner diagnosed post-traumatic stress disorder (PTSD); and in describing its severity, the examiner noted that the Veteran had persistent difficulties with chronic sleep impairment and depressed mood.  Again, no separate sleep disorder was diagnosed.   

Here, the Board notes that, in a February 2015 rating decision, the RO assigned a 30 percent disability rating for the Veteran's PTSD, based on symptoms that include chronic sleep impairment.  Accordingly, granting service connection for the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2015).
 
Moreover, the July 2014 examiner attributed the Veteran's chronic sleep impairment to a known clinical diagnosis (i.e., the Veteran's service-connected PTSD).  Thus, a disability manifested by chronic sleep impairment or sleep disturbance or fatigue cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

In June 2015, the Veteran testified that he did not have a current diagnosis of a sleep disorder from any doctor.  He testified that his service treatment records show insomnia, and that VA physicians recently prescribed him medication to help him sleep.

In this case, the Board finds no objective evidence to support a current or separate diagnosis of insomnia or other sleep disorder.  

The first requirement for any service connection claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, post-service records fail to reveal any diagnosis for the Veteran's allegations of insomnia.  Therefore, absent evidence of current disability, service connection cannot be granted.   Id. 

The report of the June 2015 examination weighs against a finding that the Veteran's insomnia is a distinct disability, and separate from his service-connected PTSD.  The Board finds the June 2015 VA examination report to be factually accurate; therefore, it is afforded significant probative value.  

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for insomnia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  On this 
matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Protein in Urine

The Veteran contends that a disability manifested by protein in urine had its onset during active service.  

Service treatment records show an assessment of proteinuria in April 2007.  Records then noted a trace amount of protein in the Veteran's urine.

The report of a July 2014 VA examination reflects a medical history of "trace" proteinuria in April 2007, and a follow-up June 2007 quantitative urine protein/creatine ratio test that was normal.  Urinalysis in July 2014 again showed trace proteinuria; however, there is no evidence that this was a pathologic process.  Post-service records revealed no chronic kidney disease.  The July 2014 examiner noted that trace proteinuria results were often false-positive due to dehydration and a concentrated urine specimen.  The examiner also noted completely benign conditions of transient proteinuria (brought on by exercise, etc.) or benign orthostatic proteinuria (brought on by standing erect).  The July 2014 examiner opined that the overwhelming evidence is that the Veteran's trace dipstick proteinuria results are of no clinical significance whatsoever, and are either false positive or represent benign conditions with no residuals.    

In June 2015, the Veteran testified that he recently had undergone urinalysis, and protein was again found in the urine.  The Veteran also testified that he had not been given any actual diagnosis of disability.

Here, there is neither medical evidence of current disability, nor medical evidence of a link between a current disability and service.  As noted above, Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  A laboratory finding of protein in urine is not a disease, injury, or disability, even though it may be considered a risk factor in the development of certain diseases.  In the absence of proof of present disability, there can be no valid claim.  See 38 U.S.C.A. § 1110.

To the extent the Veteran contends that recent urinalysis results revealed protein in the urine, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of any disability manifested by protein in urine.  This is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic criteria to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of receiving laboratory findings revealing protein in the urine.  However, there is no evidence that the Veteran has a current disability manifested by protein in urine.  This is highly probative evidence against finding any present disability manifested by protein in urine.

With regard to service in SWA, protein in urine is not an objective sign of undiagnosed illness.  See 38 C.F.R. § 3.317(b).  Hence, there is no evidence of a current undiagnosed illness manifested by protein in urine.  
 
In this case, the competent evidence is against finding that the Veteran has a current disability manifested by protein in urine or of a disability linked to active service.  A preponderance of the evidence is therefore against a finding that the Veteran's claimed disability manifested by protein in urine either had its onset during service or is related to disease or injury in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for a disability manifested by protein in urine is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014). 
 

ORDER

Service connection for tinnitus is granted.

Service connection for a disability manifested by insomnia is denied.

Service connection for a disability manifested by protein in urine is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


